DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Bullet points. Appropriate correction is required.


Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The drawings fail to describe the claimed elements.


Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/20/2020 was considered and placed on the file of record by the examiner.
 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims 1 and 14 elements are vague and indefinite because the term correlation is defined as a relationship between two or more things and the claim fails to define the correlation: 
“correlation length of the image information”… “ascertainment of the correlation length of the object representation”, “ascertainment of a first subset of pixels from the large number of pixels, wherein the pixels of the first subset of pixels are spaced apart from one another in the object representation by at least the correlation length”. 

The term “large number of pixels” in claims 1 and 14 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following claim 12 element is vague and indefinite because it is not clear how an equation, the point spread function, contains a width: “• ascertainment of the width of the point spread function”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claim 14 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
When considered claim 14, as a whole, pertains to a program per se, despite language of being executed on a computer.  Based on MPEP 2106.01, a program by itself is non-statutory subject matter.



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sibarita (US 2013/0294645) in view of Baqai et al. (US 2011/0075935).

Regarding claim 1, Sibarita teaches a computer-implemented method for determining errors in at least one parameter of the object derived from a digital representation of an object, wherein the digital representation comprises a large number of pixels arranged on a grid, wherein at least one item of image information that quantifies a material-specific value of the object at the position of the pixel is assigned to a pixel, wherein the image information results from a metrological mapping of the object, and is overlaid with statistical noise, wherein as a result of the metrological mapping of the object, the image information of a first pixel is correlated to the image information of pixels within a surroundings of the first pixel defined by a correlation length of the image information, wherein the method (see para. 0047, where Sibarita discusses object segmentation),
• ascertainment of the at least one parameter from the image information of the first subset of pixels (see para. 0079-0082, where Sibarita discusses determining the parameters from image data), and • ascertainment of an error for the at least one parameter ascertained from the image information of the first subset of pixels (see para. 0082, where Sibarita discusses adjusting parameters to minimize error for each image region).
Sibarita does not expressly teach• ascertainment of the correlation length of the object representation, • ascertainment of a first subset of pixels from the large number of pixels, wherein the pixels of the first subset of pixels are spaced apart from one another in the object representation by at least the correlation length. 
However, Baqai teaches • ascertainment of the correlation length of the object representation (see para. 0023, where Baqai discusses local image similarity based on the distance measurement), • ascertainment of a first subset of pixels from the large number of pixels, wherein the pixels of the first subset of pixels are spaced apart from one another in the object representation by at least the correlation length (see para. 0023, 0053-0061, where Baqai discusses detecting the missing or degraded pixel based on the correlation information of pixel regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to determine image errors.
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Sibarita in this manner in order to improve determining errors in images by correlating pixel regions to detect irregular pixels.  Furthermore, the prior art collectively includes 

Regarding claim 2, Sibarita teaches characterized in that the ascertainment of the error contains the ascertainment of the magnitude of the statistical noise of image information of the pixels, wherein the error in the image information is derived from the magnitude of the statistical noise (see para. 0075, where Sibarita discusses determining the statistical Gaussian noise of the image data).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to determine image errors.

Regarding claim 3, Sibarita teaches characterized in that the magnitude of the statistical noise is determined from the image information of the pixels (see para. 0051, 0075, where Sibarita discusses determining the statistical standard deviation noise of the image data).


Regarding claim 4, Sibarita teaches characterized in that the magnitude of the statistical noise is the standard deviation of the amplitude of the statistical noise (see para. 0051, 0075, where Sibarita discusses determining the statistical standard deviation noise of the image data).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to determine image errors.

Regarding claim 5, Sibarita teaches characterized in that the standard deviation of the amplitude of the statistical noise for a pixel of the object representation is determined from the image information of pixels within a defined surroundings around the pixel (see para. 0051, 0075, where Sibarita discusses determining the statistical standard deviation noise of the image data).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to determine image errors.

Regarding claim 6, Baqai teaches characterized in that the method comprises the division of the object representation into at least two subregions, wherein the correlation length for the pixels of one of the partial region is ascertained separately for each of the partial regions (see para. 0023, 0029-0030, where Baqai discusses detecting the missing or degraded pixel based on the correlation information of pixel regions).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to determine image errors.

Regarding claim 7, Baqai teaches characterized in that the correlation length is the correlation length of the noise of the image information of the pixels (see para. 0023, 0029-0030, where Baqai discusses detecting the missing or degraded pixel based on the correlation information of pixel regions).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to determine image errors.

Regarding claim 8, Baqai teaches characterized in that the correlation length of the noise that overlays the image information is ascertained from the image information of pixels of a subregion of the (see para. 0026-0027, where Baqai discusses calculating the similarity of pixel regions by comparing the pixel difference to a threshold).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to determine image errors.

Regarding claim 11, Sibarita teaches characterized in that the correlation length is a width of a point spread function of the digital representation (see para. 0012, where Sibarita discusses point spread function applied to the image region).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita with Baqai to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to determine image errors.

Regarding claim 13, Sibarita teaches Sibarita teaches characterized in that the metrological mapping is a computer tomographic measurement, wherein an item of image information of a pixel describes the local x-ray absorption of the object at the position of the pixel (see figure 1, para. 0043, 0098, where Sibarita discusses x-ray absorption and particle density measurement).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding computer program product.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sibarita (US 2013/0294645) in view of Baqai et al. (US 2011/0075935) in view of Ayres et al. (US 2005/0286388).

Regarding claim 9, Sibarita and Baqai do not expressly teach characterized in that the ascertainment of the correlation length contains the ascertainment of the autocorrelation of the noise that overlays the image information.  However, Ayres teaches characterized in that the ascertainment of the correlation length contains the ascertainment of the autocorrelation of the noise that overlays the image information (see para. 0120, where Ayres discusses calculating the similarity of pixel regions and determining the autocorrelation noise overlaying the image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita and Baqai with Ayres to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to determine image errors.
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Sibarita and Baqai in this manner in order to improve determining errors in images by autocorrelating pixel regions to detect irregular pixels.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sibarita and Baqai, while the teaching of Ayres continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing autocorrelation between pixels to properly recognize image errors.  The Sibarita, Baqai, and Ayres systems perform pixel error detection, therefore one of ordinary skill in the art would have reasonable 

Regarding claim 10, Ayres teaches characterized in that the ascertainment of the autocorrelation comprises the ascertainment of the spectral power density of the image information and/or of the noise that overlays the image information, and the performance of a Fourier analysis of the spectral power density (see para. 0121, where Ayres discusses power spectral density, which is the Fourier transform of the autocorrelation).
The same motivation of claim 9 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita and Baqai with Ayres to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to determine image errors.


12 is rejected under 35 U.S.C. 103 as being unpatentable over Sibarita (US 2013/0294645) in view of Baqai et al. (US 2011/0075935) in view of He et al. (US 2018/0309995).

Regarding claim 12, Sibarita teaches characterized in that the ascertainment of the correlation length comprises the following steps: • ascertainment of a second subset of pixels, wherein the image information of the second subset of pixels represents at least a material boundary surface of the object (see para. 0075, where Sibarita discusses the position and size information of particles), • ascertainment of a curve of the image information of the second subset of pixels along a normal to the material boundary surface (see para. 0075, 0103, where Sibarita discusses the Gaussian function).
Sibarita and Baqai do not expressly teach• ascertainment of the point spread function from the ascertained curve of the image information, and • ascertainment of the width of the point spread function.  However, He teaches • ascertainment of the point spread function from the ascertained curve of the image information (see figure 22, figure 23, para. 0143-0145, where He discusses plotting the point spread function), and • ascertainment of the width of the point spread function (see figure 22, figure 23, para. 0143-0145, where He discusses plotting the point spread function).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Sibarita and Baqai with He to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to determine image errors.
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Sibarita and Baqai in this manner in order to improve determining errors in images by correlating pixel regions to detect irregular pixels.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface .





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
Benameur et al. (US 2014/0205166) discusses applying deconvolution to image regions to generate a restored image.
Ma et al. (US 2019/0271650) discusses calculating Gaussian Function fitting.
Lin et al. (US 2013/0308866) discusses Gaussian Point Spread Function.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663